Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00301-CR

                              Robert Michael Eugene WILKINS,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B20-175
                        Honorable M. Rex Emerson, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the judgment and bill of costs are
REFORMED to delete Appellant Robert Michael Eugene Wilkins’s requirement to pay attorney’s
fees, and the trial court’s judgment is AFFIRMED AS REFORMED.

       SIGNED June 29, 2022.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice